982 A.2d 156 (2009)
Isaac CHANDLER
v.
STATE.
No. 2009-116-Appeal.
Supreme Court of Rhode Island.
October 30, 2009.
Aaron L. Weisman, Department of Attorney General.
Isaac Chandler.

ORDER
This is Isaac Chandler's appeal from a Superior Court ruling summarily denying his application for postconviction relief. The state, citing Corners v. State, 922 A.2d 176 (R.I.2007), has filed a formal concession of error in the case wherein it acknowledges that the Superior Court justice erred in denying Chandler's application without first affording him an opportunity to respond to the proposed denial. The state requests that the case be remanded to the Superior Court to provide Chandler this opportunity. Having carefully reviewed the record and the concession of error, this Court is in agreement with the state's contention.
Accordingly, for the reasons stated, the postconviction applicant Chandler's appeal is sustained, the order denying his application for postconviction relief is vacated, and the papers in the case are remanded to the Superior Court for further proceedings.